Title: To Thomas Jefferson from Indian Nations, 20 January 1809
From: Indian Nations
To: Jefferson, Thomas


                  
                     City of Washington this 20th day of Janry 1809
                  
                  Father. the Presedant of the United States we have received your Speech through our father Governor Hull that it was your wish to se your Children Two of each nation. after we received your Speech we rose up & came to your Seat of Goverment at your Seventeen Council fires. Several days after we had arrived here we had not the pleasure of seeing you untill the day after new year— how pleassing it was to us father that day we took you by the hand the Sun Shined & the day was Clear—and Shortly after that we ware Informed that you wished to se us & the next day father we went to se you how pleassing it was to us father to meet you in your own house & it was as pleasing to the great Spirit above & their father we received your Speech we the Ottowas Chippewas Potowatamies Wyandots & Shawanoes the words that you said we put them deep down into our harts so that we may not forget them & we thank you father Candedly for the advice in return of the Speech you sent us. now father listen we are sent here in behalf of our Nations & now father your Children Speaks to you from the bottom of their hart, you Know father at the Time of the Treaty of GreenVill the certain promisses which was made to us which as not yet been fulfilled—which I hope now father that you will fulfill every promise that was made to us at that Treaty—Now father I hope that you will listen to your Children these words are from the bottom of their harts—you Know father the fall before last we sent a long Petetion to you Signed by your Children the Wyandots & likewis by our brethren the Ottowas Chippewas Potowatamies Shawanoes & Wyandots—father when we Sent you this Petetion we expected that you would of put your hand on your brest & to of granted us our request but we never received any answer from you it was in consiquence of our lands in where which we reside from the River Ecorse or bark river below detroit to River au Sable near River Reisin—father you always said that you loved your Children now is the time to Show if you do or not but it will not only be pleasing to the great Spirit above but will be as pleasing to your Children—father you alwayse told your Children to Cultevate their land & do untill this day impress it in their minds & father I hope now that you will take pity upon our women & Children & Secure them apiece of Land where they can raise Corn Cattle &c for their Subsistance—now father If you recolect General Wayne promissed us that we Should hold the Lands from the river au Sauble between river Reisin & Stoney Creek & from that to River Ecorse or bark river & he told us that we would hold posession of that ground but now the white people has settled apart of that land—Now father we would request of you for to give us from a Mile beyond Stoney Creek from the main road back & from that to Laberaches house on River Ecorse or bark river Father their is likewise in that track of Land on a river Called River Huron a ferry Kept for the use of the Publick that if in case you should grant us this Track it is our wish—that this Ferry may remain. Father you expressed your wish to us to become one people if it is your wish that we should raise Corn Cattle &c. we hope that you will grant us this request—from the Treaty of Detroit the fall before last you likewise Know that their was certain reserves that was made for your Children one beyond the river Huron of Lake St. Clair for your Children the Chippiwa nation (Macconce or the Little Bear) of four miles Square your Children wishes you now if you would extend it Six Miles in front of the Lake St. Clair & as fur back as the land runs & likewise one that was made on the Rr. St. Cleir for your Children the Chippiwa nation again for (Anamequince or the Little Thunder) from the old fort on River St. Cleir up along in front of the river Eight Miles & as fur back as the land Extends & father Several other reserves which we reserved on the last falls Treaty which we would wish to get deeds for them & likewise father a reserve for the Potawatamie Nation (Mogan) of Eight Miles Square in front of the river Reisin from a place calld Maycawn & likewise one on the river huron Eight Miles Square Father two years ago our brothers the Shawanoes were here and wanted apiece of land for to Cultevate & to live on you told them that you would if the other nations would agree to it & that you would give them a Deed for it we therefore hope that you will take it into Consederation as we here that they are agitting into agood way of liveing Such as you wish your Children to live could you grant them this reserve they ax you for it would lay their hands all in abody to raise Corn & Cattle &c. for them & their women & Children Subsistence & will likewise Incourage them Such as you wish them to do & likewise that their writing might be made all into one Track of land—
                  Father at the Treaty that was made last fall you demanded of your Children a Certaint quantity of Land which your Children did not like to part with. that quantity that they were demande for which was a road through our Country we did not wish to Sell it to you but we made you apresent of it In aremembrance that you may recolect that we dont wish to dispose of any more lands we give you this Road for the Conveniency of travellers & you & us to gether & likewise that the great Spirit above should se us travel that road & for to bind us to gether & likewise father by your appearance to us we beleive that you cannot but help grant us this request that we demand of you. likewise father when you Should send or appoint a person to Survey this road & your lands at that place we would wish you to give us notice that we may be present & Se it Surveyed—likewise father we would wish you to Inform us what we receive yearly for the lands we have Sold you—this is all father that we have to say to you at this present time which we hope father that you will deleberate & take our Setuation in Consederation as this is the wish of your Children
                  Father likewise their is another thing that we observe to you is that at the Treaty of GreenVille you told us that—that line Should be run & that no person Should cross that line & Settle on our lands but now father their is & we would wish you to remove them of of our lands & put them on your own—& likewise at the Treaty of Swan Creek the line that was run was not run according to the Treaty which we hope father you will see in it & have it run according to the Treaty—likewise their is a reserve at Roche de bout upon Miami river for the Ottowa Nation (Fondaganone or the Dog) of Seven Miles Square which he wishes likewise to get a deed for & likewise father we would wish to have our bussiness Settled here while we are here before you
                  
                     NB & father we would wish when those lines are Surveyed that Goverment Should give us a Strong writing so that no person may Settle on our lands
                     
                     
                  
               